DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Response to Amendment
The amendment filed on 09/06/2022 has been entered. Claims 1-19 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the prior  Office Action mailed on 07/05/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the vibrating causes a focal point of the laser beam to follow a first trajectory curve during a first cutting operation based on the vibrating and a traveling direction of the laser beam, wherein the first trajectory curve comprises a sine curve shape with a first maximum point and a first minimum point;… a motor module…. configured to move a position of the vibration module in the first direction causing the focal point of the laser beam to follow a second trajectory curve during  a second cutting operation based on the vibrating and the traveling direction of the laser beam, wherein the second trajectory curve comprises the sine curve shape with a second maximum point lower than the first maximum point and a second minimum point lower than the first minimum point;”.  
Claim 10 recites “wherein the vibrating causes a focal point of the laser beam to follow a first trajectory curve during a first cutting operation, wherein the first trajectory curve comprises a sine curve shape with a first maximum point and a first minimum point;….a motor module configured to move the concentrator by transmitting power to the concentrator in a third direction causing the focal point of the laser beam to follow a second trajectory curve during a second cutting operation, wherein the second trajectory curve comprises the sine curve shape with a second maximum point lower than the first maximum point and a second minimum point lower than the first minimum point.”
Here Claims 1 and 10 recite that vibration in a first direction by the vibration module causes the laser beam to follow a sinusoidal first trajectory. However, paragraph [71] of the original disclosure describes “The position of the focal point of the laser beam LL may be changed in upward and downward directions (i.e., in a third direction DR3 substantially perpendicular to the first direction DR1 and to the plane of a surface of the cutting target TG) by driving the vibration module VM, and the position of the focal point of the laser beam LL may be changed in left and right directions by the reflective module RF-G. Thus, the first trajectory curve TJ1 may have a sine curve shape or a cosine curve shape.” Hence vibration of vibration module changes the position of the laser beam in upward and downward directions only, not in the left-right directions. Hence vibration module by itself cannot generate a sinusoidal trajectory. The claimed limitation does not have support in the original disclosure.
Claim 10 recite that the motor module causes the laser beam to follow a sinusoidal second trajectory by transmitting power to concentrator. However, paragraph [90] of the original disclosure describes “the motor module MT-2 of the laser cutting apparatus LCS-3 may transmit power to the concentrating module LS-S to move the concentrating module LS-S in the third direction DR3.” Hence the motor module changes the position of the laser beam in upward and downward directions only, not in the left-right directions. Hence motor module by itself cannot generate a sinusoidal trajectory. The claimed limitation does not have support in the original disclosure.
Claim 10 recites “a motor module in direct contact with the vibration module and configured to move the concentrator by transmitting power to the concentrator in a third direction causing the focal point of the laser beam to follow a second trajectory curve… wherein the second trajectory curve comprises the sine curve shape”. Paragraph [86-89] describes  “However, in the laser cutting apparatus LCS-2 of FIG. 6, the object lens LS-O of the lens module LMa coupled to the  piezoelectric module PZM may concentrate the laser beam LL.  The piezoelectric module PZM may be coupled to the lens module LMa to vibrate the lens module LMa in the third direction DR3.  The motor module MT-1 may transmit power to the vibration module VM-1 to move the vibration module VM-1 in the third direction DR3.  Unlike the laser cutting apparatuses LCS and LCS-1 described above, the laser  cutting apparatus LCS-2 of FIG. 6 may not change an irradiated position of the laser beam LL by the reflective module RF-N and the vibration module VM-1 in a plane defined by the first and second directions DR1 and DR2. Thus, the base module ST-1 may be moved to cut the cutting target TG.” Hence the motor module changes the position of the laser beam in upward and downward directions only, not in the left-right directions. Hence motor module by itself cannot generate a sinusoidal trajectory. The stage must be moved in X-Y direction. Additionally, the X-Y movement of the stage does not create a sinusoidal trajectory of the laser beam as described above. The claimed limitation does not have support in the original disclosure.
Claim 10 recites “a motor module in direct contact with the vibration module and configured to move the concentrator by transmitting power to the concentrator in a third direction”. Paragraph [90] of the original disclosure describes “A position and a function of a motor module MT-2 of a laser cutting apparatus  LCS-3 illustrated in FIG. 7 are different from those of the motor module MT of the laser cutting apparatus LCS illustrated in FIGS. 1A and 1B. In detail, the motor module MT-2 of the laser cutting apparatus LCS-3 may transmit power to the concentrating module LS-S to move the concentrating module LS-S in the third direction DR3.” 
Fig. 1 and 5 teach motor module MT transmitting power to the vibration module VM as described in paragraph [56]. Paragraph [88] describes “The motor module MT-1 may transmit power to the vibration module VM-1 to move the vibration module VM-1 in the third direction DR3.”
The original disclosure describes Fig. 1, 5, 6 where motor modules MT, and MT-1 transmit power to the vibration module to move the vibration module in a direction. The original disclosure further describes MT-2 transmits power to the concentrating module. Paragraph [90] explicitly describes that MT-2 is different than MT. Hence, the original disclosure does not describe a motor module that is connected to a vibration module and transmit power to concentrator. 
Claim 15 depends on claims 14/11/10. Claim 15 recites that motor module moves the concentrator in the first direction. However, claims 10 and 14 recites that concentrator moves in third direction. From claims 10, and 14 and Fig. 6-8 of the original disclosure the motor module moves the concentrator in one direction only. It is not clear if motor module in claim 15 is moving the concentrator in both directions simultaneously and how. Thus claim 15 does not have support in the original disclosure.
Claims 2-9, 11-19 are rejected based on their dependence on claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite that vibration in a first direction by the vibration module causes the laser beam to follow a sinusoidal first trajectory. However, paragraph [71] of the original disclosure describes “The position of the focal point of the laser beam LL may be changed in upward and downward directions (i.e., in a third direction DR3 substantially perpendicular to the first direction DR1 and to the plane of a surface of the cutting target TG) by driving the vibration module VM, and the position of the focal point of the laser beam LL may be changed in left and right directions by the reflective module RF-G. Thus, the first trajectory curve TJ1 may have a sine curve shape or a cosine curve shape.” Hence vibration of vibration module changes the position of the laser beam in upward and downward directions only, not in the left-right directions. Hence vibration module by itself cannot generate a sinusoidal trajectory. It is not clear how a vibration module can generate a sinusoidal trajectory by itself as claimed.
Claim 10 recite that the motor module causes the laser beam to follow a sinusoidal second trajectory by transmitting power to concentrator. However, paragraph [90] of the original disclosure describes “the motor module MT-2 of the laser cutting apparatus LCS-3 may transmit power to the concentrating module LS-S to move the concentrating module LS-S in the third direction DR3.” Hence the motor module changes the position of the laser beam in upward and downward directions only, not in the left-right directions. Hence motor module by itself cannot generate a sinusoidal trajectory. It is not clear how a motor module can generate a sinusoidal trajectory by itself as claimed.
Claims 1 and 10 recite “based on the vibrating and the traveling direction of the laser beam”. It is not clear how vibrating in one direction can generate sinusoidal trajectory of the laser beam.
Claim 15 depends on claims 14/11/10. Claim 15 recites that motor module moves the concentrator in the first direction. However, claims 10 and 14 recites that concentrator moves in third direction. It is not clear if first and third directions are referring to different directions or the same direction. It is not clear if motor module in claim 15 is moving the concentrator in both directions simultaneously and how. 
Claims 2-9, 11-19 are rejected based on their dependence on claims 1 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 2, 5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Harrison et al., US 8280099 (hereafter Harrison) , Thorlabs, website 2016 (hereafter Thorlabs) and further in view of Keiji, US 8941030 (hereafter Keiji) as evidenced by Britannica.
Regarding claim 1, Lawson teaches a high resolution, high speed laser drilling system. 

    PNG
    media_image1.png
    493
    629
    media_image1.png
    Greyscale

Fig. 4 of Lawson teaches vibration module and reflector module
“A laser cutting apparatus comprising:” (Lawson teaches in Column 1, lines 15-20 a laser drilling system to make holes in sheets.)
“a laser module configured to emit a laser beam;” (The claim recites intended use of laser module. Fig. 1-8 teaches laser module 12.)
 “a vibration module comprising: a lens module; and a piezoelectric module in direct physical contact with the lens module” (Fig. 4 teaches piezoelectric module 52 and lens 15 coupled together.)
“wherein the lens module comprises: a lens configured to transmit the laser beam in a first direction; and a frame accommodating the lens,” (Fig. 4 teaches lens 15 that transmits a laser beam in a first direction. It is implied that a lens in a laser system is accommodated in a frame for safety and performance.)
“wherein the piezoelectric module is configured to vibrate the vibration module in the first direction by repeatedly expanding and contracting in the first direction when an electrical signal is applied thereto,” ( Figure 4 teaches piezoelectric module 52. The limitation is describing piezoelectricity. It is inherent that piezoelectric elements generate a mechanical force along certain axes when electrical signal is applied and vice versa as evidenced by the Britannica screenshot below. Here certain axes correspond to the first direction in the instant claim.)

    PNG
    media_image2.png
    1046
    1747
    media_image2.png
    Greyscale

Screenshot of Britannica teaches piezoelectricity
“a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that the traveling direction of the laser beam is changed;” (Lawson teaches in Fig. 4 mirror 16 reflecting laser beam 14 towards work piece 18 that changes the direction of the beam to be vertical from horizontal.)
Lawson does not explicitly teach a concentrator, and a sine curve shaped beam trajectory.
 “and a concentrator configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at the focal point.” (Harrison teaches a laser safety system with galvo scanners and F-theta lens and hence solving the same problem of designing a concentrator as the instant claim.
Harrison teaches in column 12, lines 28-31 “a system employs a galvo scanner or other type of scanning or steering system using one or more mirrors to steer one or more laser beams through focusing lens 48, such as an F-Theta lens”. Here F-theta lens corresponds to concentrator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the f-theta lens as taught in Harrison in the laser system of Lawson. One of ordinary skill in the art would have been motivated to do so to obtain “planar imaging field” as taught in the screenshot of Thorlabs.)

    PNG
    media_image3.png
    961
    1336
    media_image3.png
    Greyscale

Screenshot of Thorlabs teaches F-Theta lens
The primary combination of references does not explicitly teach sine curve shaped beam trajectory.
 “wherein the vibrating causes a focal point of the laser beam to follow a first trajectory curve during a first cutting operation based on the vibrating and a traveling direction of the laser beam, wherein the first trajectory curve comprises a sine curve shape with a first maximum point and a first minimum point;”( Keiji teaches a laser processing apparatus with laser source, switch, reflective module, piezo motor, and condenser lens, hence Keiji is from the same field as the instant claim.

    PNG
    media_image4.png
    410
    692
    media_image4.png
    Greyscale

Fig. 3 of Keiji teaches a trajectory of laser beam in XZ plane 
 In Fig. 2, Keiji teaches a piezo motor 65 comprising a piezoelectric element that moves condenser lens 64 in z-axis and x-axis. Column 6, lines 8-21 teaches “The laser beam applying means 6 includes pulsed laser beam oscillating means 62 provided in the casing 61, a direction changing mirror 63 for changing the traveling direction of a pulsed laser beam…, focusing means 64 having a focusing lens 641 for focusing the pulsed laser beam.… and applying the pulsed laser beam to a workpiece W held on the chuck table 36, and a piezoelectric motor 65 for displacing the focusing means 64 in a direction inclined at a predetermined angle with respect to the optical axis of the focusing lens 641 (i.e., with respect to the Z direction) in the XZ plane.” Here lens 64 and piezo element corresponds to vibration module. The piezo motor 65 transmits high frequency sine curve current to the piezo element and moves vibration module in XZ plane. Fig. 11 teaches that beam trajectory LB follows a sine curve shape with  maximum and minimum points.)

    PNG
    media_image5.png
    369
    555
    media_image5.png
    Greyscale

Fig. 11 of Keiji teaches a laser beam trajectory following sine curve shape in XZ plane
“a motor module in direct contact with the vibration module and configured to move a position of the vibration module in the first direction causing the focal point of the laser beam to follow a second trajectory curve during  a second cutting operation based on the vibrating and a traveling direction of the laser beam, wherein the second trajectory curve comprises the sine curve shape with a second maximum point lower than the first maximum point and a second minimum point lower than the first minimum point;”( The limitation “a second cutting operation…, wherein the second trajectory curve comprises the sine curve shape with a second maximum point lower than the first maximum point and a second minimum point lower than the first minimum point” is interpreted as the sinusoidal curve is controlled. 

    PNG
    media_image6.png
    599
    739
    media_image6.png
    Greyscale

Fig. 2 of Keiji teaches piezo motor 65 moving lens in X and Z axes
Keiji teaches piezoelectric motor 65. Column 6, lines 35-45 teaches “The piezoelectric motor 65 is configured by a piezoelectric element arranged to be oscillated in a direction inclined at a predetermined angle (.alpha.) with respect to the Z direction (the beam axis of the laser beam reflected by the mirror 63) according to a voltage of an RF (radio frequency) current applied. One side of the piezoelectric motor 65 is fixed to a mount member 66 for mounting the focusing means 64”. Here piezoelectric element is part of the vibration module and in direct contact with the piezoelectric motor 65. The motor 65 is also in direct contact with lens 64 as lens 64 is mounted on the motor mount 66.
Keiji further teaches a controller 8 in abstract that “controls the frequency and voltage of an RF current to be applied to the piezoelectric motor in relation to the repetition frequency of the pulsed laser beam to move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z.” Thus the sinusoidal curve trajectory is controlled in Keiji.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezoelectric motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to “move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z in feeding the chuck table in the X direction, thereby displacing the focal point of the pulsed laser beam to be focused by the focusing lens in the thickness direction of the workpiece held on the chuck table” as taught in abstract in Keiji.) 
Regarding claim 2, Lawson does not teach a switch. 
 “The laser cutting apparatus of claim 1, further comprising: a switch configured to determine whether the laser beam emitted from the laser module is transmitted through the switch in response to a control signal.” (Keiji teaches a laser processing apparatus with laser source, switch, reflective module, piezo motor, and condenser lens. 
In Fig. 2 and 5 Keiji teaches acousto-optic deflection means 69 which guides laser beam either towards the direction conversion mirror 63 or the laser beam absorbing unit 68 based on a control signal from computer 8. Thus deflector 69 corresponds to the switch.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the acousto-optic deflection means 69 as taught by Keiji to the laser design of modified Lawson in the path of the laser beam after the laser source. One of ordinary skill in the art would have been motivated to do so because “the acousto-optic deflecting means 69 functions as light deflecting means for deflecting the laser beam oscillated by the pulsed laser beam oscillating means 62 toward the direction changing mirror 63 and the laser beam absorbing means 68” as taught in column 7, lines 10-15 of Keiji.)
Regarding claim 5, Lawson teaches
“The laser cutting apparatus of claim 1, wherein the reflective module is a galvanic mirror.” (Fig. 8 and column 5, lines 10-15 teaches galvo scanner 76 as the reflective module.)
Regarding claim 7,  
 “The laser cutting apparatus of claim 1, wherein the concentrator concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (The claim recites how a flat-field scanning lens or an F-theta scanning lens works as described in Fig. 3 and paragraph [65] of the instant specification. The concentrator is interpreted as a flat-field or f-theta scanning lens. 
Lawson does not explicitly teach a F-theta lens.
Harrison teaches in column 12, lines 28-31 “a system employs a galvo scanner or other type of scanning or steering system using one or more mirrors to steer one or more laser beams through focusing lens 48, such as an F-Theta lens”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the f-theta lens as taught in Harrison to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to obtain “planar imaging field” as taught in the screenshot of Thorlabs below.)
    PNG
    media_image7.png
    1062
    1648
    media_image7.png
    Greyscale

Screenshot of Thorlabs on April 10, 2016 teaching the working principle of f-theta lens
Regarding claim 8,
“The laser cutting apparatus of claim 7, wherein the concentrator includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 9, Lawson teaches
“The laser cutting apparatus of claim 8, further comprising: a base module on which a cutting target to be processed by the laser beam is disposed, wherein the plane in which the focal point is located is parallel to one surface of the base module.” (Fig. 4 teaches holes 24 are drilled on web 18 by beam 14 whereas web 18 is carried by rollers 20. The beam 14 can move in the arrow direction of 36 which is parallel to the top surface of the rollers 20. Hence plane 36 of focal point is parallel to the surface of base 20.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Harrison, Thorlabs, and Keiji as applied to Claim 1 above and further in view of Oprysko et al., US 4727234 (hereafter Oprysko).
 “The laser cutting apparatus of claim 2, wherein the switch is disposed between the laser module and the vibration module, and the vibration module is disposed between the switch and the reflective module.” (Keiji teaches a switch 69 located between laser module 62 and vibration module 65/66/64.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the switch as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji.)
The primary combination of references does not teach a vibration module between switch and reflective module. 
Oprysko teaches a laser apparatus to repair defects in photomasks using shutter, scanner, deflecting mirrors, and focusing lens; hence Oprysko is from the same field as the instant claim.
    PNG
    media_image8.png
    502
    728
    media_image8.png
    Greyscale

Fig. 2 of Oprysko teaches positioning of different modules
Oprysko teaches in Column 5, lines 10-15 “The beam output from the modulator/attenuator 116 is coupled to an X, Y scanning/positioning device 120 which may be an acousto-optical, electro-optical or mechanical scanning device capable of scanning and/or positioning the laser beam across a very small area….. continuously or positioning the beam anywhere within this area.” Hence positioner 120 corresponds to the vibration module. Column 4, lines 63-65 teaches “The modulator is also used as a shutter capable of providing a single laser pulse of a predetermined duration.” Hence modulator 116 corresponds to switch. Fig. 2 teaches vibration module 120 is positioned between switch 116 and reflective module 155. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in modified Lawson in the sequence as taught by Oprysko. One of ordinary skill in the art would have been motivated to do so to form “a highly focused, high definition laser beam” as taught by Oprysko in column 3, lines 10-15.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Harrison, Thorlabs, and Keiji as evidenced by Britannica as applied to Claim 2 above and further in view of Keiji-2, US 9108268 (hereafter Keiji-2).
Lawson does not teach a switch. 
“The laser cutting apparatus of claim 2, wherein the switch is disposed between the laser module and the reflective module,” (Keiji teaches a switch 69 placed between laser module 62  and reflective module 63 in Fig. 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezo motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji.)

    PNG
    media_image9.png
    677
    770
    media_image9.png
    Greyscale

Fig. 2 of Keiji-2 teaches position of reflector, vibration module, and concentrator
 “and the vibration module is disposed between the reflective module and the concentrator.” (Primary combination of references does not teach a vibration module between reflector and lens. 
Keiji-2 teaches in column 5, line 63- column 6, line 5 “The varifocal lens 72 is composed of a lens case 721, a lens liquid 722 sealed in the lens case 721, and an annular piezoelectric device 723 for giving radio-frequency waves to the lens liquid 722. The lens case 721 is composed of a cylindrical case body 721a and a pair of upper and lower circular transparent members 721b and 721c for closing the upper and lower ends of the cylindrical case body 721a. The transparent members 721b and 721c are formed of glass”. Thus varifocal lens 72 with piezo 723, lens 722, and glass 721b/c corresponds to the vibration module. Fig. 2 teaches vibration module 72 is positioned between reflective mirror 71 and concentrating lens 732.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in Lawson in the sequence as taught by Keiji-2. One of ordinary skill in the art would have been motivated to do so to change the focal length as taught by Keiji-2 in abstract.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Harrison, Thorlabs, and Keiji as evidenced by Britannica as applied to Claim 1 above and as evidenced by  GlobalSpec, website 2017(hereafter GlobalSpec).
“The laser cutting apparatus of claim 1, wherein the reflective module further comprises: a direction controller configured to control movement of the reflective surface. (Fig. 4 of Lawson does not explicitly teach a controller for mirror 16. Lawson teaches in Fig. 8 and column 5, lines 10-15 galvo scanner 76 as the reflective module. 
GlobalSpec screenshot below from Jun 22, 2017 teaches that galvo scanners “are motorized mirror mounts and systems … Galvanometer motors are limited-rotation DC motors. Controlled motion is achieved with an internal position detector that enables closed loop servo control of the motor by providing a position signal proportional to the rotation of the motor shaft”. 
Here servo control is performing the same function of controlling movement of mirror as cited in the instant claim. 
Thus Lawson in Fig. 8 teaches a galvo scanner comprising controller as evidenced by GlobalSpec. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvo scanner from Fig. 8 of Lawson to the laser system of Fig. 4 in Lawson. One of ordinary skill in the art would have been motivated to do so because galvo scanners move laser beams “fast with incredible accuracy and precision” as taught in the attached screenshot of GlobalSpec from Jun 22, 2017.)

    PNG
    media_image10.png
    984
    1726
    media_image10.png
    Greyscale

Screenshot of GlobalSpec teaching galvo scanners with detectors and closed loop controls
Claims 10, 11, 13, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Harrison et al., US 8280099 (hereafter Harrison) , Thorlabs, website 2016 (hereafter Thorlabs) and further in view of Keiji, US 8941030 (hereafter Keiji) as evidenced by Britannica.
Regarding claim 10,
“A laser cutting apparatus comprising:” (Lawson teaches in Column 1, lines 15-20 a laser drilling system to make holes in sheets.)
“a laser module configured to emit a laser beam;  a vibration module comprising: a lens module; and a piezoelectric module in direct contact with the lens module, wherein the lens module comprises: a lens configured to transmit the laser beam in a first direction; and a frame accommodating the lens, wherein the piezoelectric module is configured to vibrate the vibration module in the first direction by repeatedly expanding and contracting in the first direction when an electrical signal is applied thereto wherein the vibrating causes a focal point of the laser beam to follow a first trajectory curve during a first cutting operation based on the vibrating and a traveling direction of the laser beam, wherein the first trajectory curve comprises a sine curve shape with a first maximum point and a first minimum point;…  a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that the traveling direction of the laser beam is changed; a concentrator configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at the  focal point; a motor module in direct contact with the vibration module and…. causing the focal point of the laser beam to follow a second trajectory curve during a second cutting operation based on the vibrating and the traveling direction of the laser beam, wherein the second trajectory curve comprises the sine curve shape with a second maximum point lower than the first maximum point and a second minimum point lower than the first minimum point” (similar scope to claim 1 and therefore rejected under the same argument.)
 “a motor module ….configured to move the concentrator by transmitting power to the concentrator in a third direction” (Paragraph [90, 92] of the original disclosure describes “In detail, the motor module MT-2 of the laser cutting apparatus LCS-3 may transmit power to the concentrating module LS-S to move the concentrating module LS-S in the third direction DR3.”  The claim is interpreted as the motor module is capable of transmitting power to a focusing lens.
Keiji teaches piezoelectric motor 65. Column 6, lines 40-50 teaches “One side of the piezoelectric motor 65 is fixed to a mount member 66 for mounting the focusing means 64….. when an RF current is applied to the piezoelectric motor 65, the focusing means 64 is oscillated (reciprocated) between a first position shown by a solid line in FIG. 2 and a second position shown by a two-dot chain line in FIG. 2”. Keiji further teaches a controller 8 in abstract that “controls the frequency and voltage of an RF current to be applied to the piezoelectric motor in relation to the repetition frequency of the pulsed laser beam to move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z.” Thus the motor in Keiji is capable of transmitting power to a focusing lens. In this case, the focusing lens acts as concentrator as well as lens module. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezoelectric motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to “move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z in feeding the chuck table in the X direction, thereby displacing the focal point of the pulsed laser beam to be focused by the focusing lens in the thickness direction of the workpiece held on the chuck table” as taught in abstract in Keiji.) 
Regarding claim 11, 
“The laser cutting apparatus of claim 10, further comprising: a switch configured to determine whether the laser beam emitted from the laser module is transmitted through the switch in response to a control signal.” (Claim 11 is similar scope to claim 2 and therefore rejected under the same argument.)
Regarding claim 13,
 “The laser cutting apparatus of claim 12, wherein the motor module moves the concentrator in a direction different from the first direction.” (Here first direction is interpreted as the direction before reflector as described in paragraph [54] of the original disclosure. 
Keiji teaches in Fig. 2 that the concentrator is positioned after the reflector. The piezoelectric motor moves the concentrator in z axis whereas first direction is in x-axis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezoelectric motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to “move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z in feeding the chuck table in the X direction, thereby displacing the focal point of the pulsed laser beam to be focused by the focusing lens in the thickness direction of the workpiece held on the chuck table” as taught in abstract in Keiji.) 
Regarding claim 16, 
“The laser cutting apparatus of claim 10, wherein the reflective module is a galvanic mirror.” (Claim 16 is similar scope to claim 5 and therefore rejected under the same argument.)
Regarding claim 18, 
“The laser cutting apparatus of claim 10, wherein the concentrator concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Claim 18 is similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 19, 
“The laser cutting apparatus of claim 18, wherein the concentrator includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Claim 19 is similar scope to claim 8 and therefore rejected under the same argument.)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Lawson, Harrison, Thorlabs, and Keiji as evidenced by Britannica as applied to Claim 11 above and further in view of Oprysko et al., US 4727234 (hereafter Oprysko).
 “The laser cutting apparatus of claim 11, wherein the switch is disposed between the laser module and the vibration module, and the vibration module is disposed between the switch and the reflective module.” (Claim 12 is similar scope to claim 3 and therefore rejected under the same argument.)
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Lawson, Harrison, Thorlabs, and Keiji as evidenced by Britannica as applied to claim 11 above and further in view of Keiji-2, US 9108268 (hereafter Keiji-2).
Regarding claim 14,
 “The laser cutting apparatus of claim 11, wherein the switch is disposed between the laser module and the reflective module, and the vibration module is disposed between the reflective module and the concentrator.” (Claim 14 is similar scope to claim 4 and therefore rejected under the same argument.)
Regarding claim 15,
“The laser cutting apparatus of claim 14, wherein the motor module moves the concentrator in the first direction.” (The claim is interpreted as motor module can move the concentrator in multiple directions.
Keiji teaches piezoelectric motor 65. Column 6, lines 40-50 teaches “One side of the piezoelectric motor 65 is fixed to a mount member 66 for mounting the focusing means 64….. when an RF current is applied to the piezoelectric motor 65, the focusing means 64 is oscillated (reciprocated) between a first position shown by a solid line in FIG. 2 and a second position shown by a two-dot chain line in FIG. 2”. Keiji further teaches a controller 8 in abstract that “controls the frequency and voltage of an RF current to be applied to the piezoelectric motor in relation to the repetition frequency of the pulsed laser beam to move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z.” Thus the motor in Keiji is capable of moving the focusing lens in x-axis as well as z-axis. In this case, the focusing lens acts as concentrator as well as lens in vibrating module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezoelectric motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to “move the focusing unit in the X direction by .DELTA.x and in the Z direction by .DELTA.z in feeding the chuck table in the X direction, thereby displacing the focal point of the pulsed laser beam to be focused by the focusing lens in the thickness direction of the workpiece held on the chuck table” as taught in abstract in Keiji.) 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Harrison, Thorlabs, and Keiji as evidenced by Britannica as applied to claim 10 above and further as evidenced by GlobalSpec.
 “The laser cutting apparatus of claim 10, wherein the reflective module further comprises: a direction controller module configured to control movement of the reflective surface.” (Claim 17 is similar scope to claim 6 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on 09/06/2022 with respect to claim(s) 1-19 have been considered and not persuasive. 
The applicant admits on pages 9-10 that 

    PNG
    media_image11.png
    550
    889
    media_image11.png
    Greyscale

However, the amended claims cites vibration module by itself results in a sinusoidal trajectory. The argument is not persuasive.
The applicant amended claims 1 and 10 to include “a motor module in direct contact with the vibration module,… based on the vibrating and the traveling direction of the laser beam”. The applicant argues on pages 10-13 that that this makes the laser cutting apparatus distinguishable from prior art. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as discussed above.
The applicant argues on pages 14-16 that Lawson does not teach

    PNG
    media_image12.png
    140
    740
    media_image12.png
    Greyscale

Fig. 4 of Lawson teaches a lens 15 transmitting a laser beam in vertical direction.
The applicant amended claims 1 and 10 and argued on pages 9-14 that this makes the laser cutting apparatus distinguishable from prior art. However, upon further consideration, a new ground(s) of rejection is made in view of Lawson, Keiji for claim 1; and in view of Lawson, Keiji, Shoichi for claim 10 as described above. 
The terms “concentrating module”, “switch”, and “direction control module” are not recognized as nouns denoting structures in general and subject matter specific dictionaries. MPEP 2181-I-C recites “To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).” 
The limitation “concentrating module” recites function without reciting sufficient structure for performing that function in claims 1, 7, 10, and 18 and thus invoke 112(f) interpretation. Only claims 8 and 19 provide structure to “concentrating module” and hence claims 8, 19 do not invoke 112(f) interpretation.
The limitation “switch” recites function without reciting sufficient structure for performing that function in claims 2, 11 and thus invoke 112(f) interpretation.
The limitation “direction control module” recites function without reciting sufficient structure for performing that function in claims  6, 17 and thus invoke 112(f) interpretation. 
 The argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761